

116 S1017 IS: Supporting America's Caregivers and Families Act
U.S. Senate
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1017IN THE SENATE OF THE UNITED STATESApril 3, 2019Mr. Durbin (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 in order to address the needs of caregivers, and for other
 purposes. 1.Short titleThis Act may be cited as the Supporting America's Caregivers and Families Act.2.Addressing the needs of caregivers(a)Authorization of appropriations for family caregiver supportSection 303(e) of the Older Americans Act of 1965 (42 U.S.C. 3023(e)) is amended by striking $154,336,482 and all that follows through the period at the end and inserting $360,000,000 for each of fiscal years 2020 through 2024.(b)Improving caregiver assessment(1)Increasing use of caregiver assessment toolsSection 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended by adding at the end the following:(h)By not later than January 1, 2021, the Assistant Secretary shall—(1)in consultation with caregivers, older individuals, the aging network, and other experts and stakeholders, develop and implement a strategy to increase the use of comprehensive caregiver assessment tools that—(A)are standardized across a planning and service area;(B)assess the specific problems, needs, strengths, and resources of caregivers—(i)as identified by a recognized caregiver, as appropriate, through voluntary participation;(ii)through direct contact with the caregiver, which may include in-person, phone, or online contact; and(iii)at appropriate intervals, including to accommodate significant changes in the caregiving situation;(C)determine whether a caregiver would benefit from support services; and(D)lead to providing targeted caregiver support services to best benefit caregivers, where appropriate and available based upon identified unmet needs, including through referrals;(2)conduct a study on the best practices and potential considerations regarding mandatory use of comprehensive caregiver assessment tools standardized across a planning and service area by an area agency on aging, which shall examine—(A)the current use of caregiver assessments, as of the date of the study;(B)the efficacy and feasibility of mandatory use of comprehensive caregiver assessment tools standardized across a planning and service area, including the value to caregivers and the older individuals to whom they provide care; and(C)the potential impact on the aging network of using such assessments; and(3)prepare and submit to Congress a report regarding the study under paragraph (2) that provides recommendations for the appropriate use of comprehensive caregiver assessments standardized across a planning and service area by an area agency on aging, and a proposed budget, based on the Assistant Secretary’s professional judgment, for appropriately implementing the recommendations..(2)Assessing needs of caregiversSection 373(e)(3) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(e)(3)) is amended by inserting assess the needs of family caregivers or older relative caregivers and before provide.(3)Family caregiver resource center and technical assistanceSection 202(b) of the Older Americans Act of 1965 (42 U.S.C. 3012(b)) is amended—(A)in paragraph (10), by striking and after the semicolon;(B)by redesignating paragraph (11) as paragraph (12); and(C)by inserting after paragraph (10) the following:(11)establish and operate the National Family Caregiver Resource and Technical Assistance Center, which will—(A)by grant or contract with a public or private nonprofit entity, provide information and assistance to State agencies, area agencies on aging, and community-based service providers funded under this Act, including—(i)through technical assistance, research, training, program analysis, and data collection;(ii)activities described in section 411(a)(11); and(iii)dissemination of best practices, including best practices for conducting assessments of caregiver needs using comprehensive assessment tools standardized across a planning and service area; and(B)directly or through grant or contract, provide information, education, and assistance to family caregivers in a manner that is accessible and understandable to the family caregivers..(c)Business acumen provisions(1)Assistance relating to growing and sustaining capacitySection 202(b)(9) of the Older Americans Act of 1965 (42 U.S.C. 3012(b)(9)) is amended—(A)in subparagraph (A), by striking and after the semicolon;(B)in subparagraph (B), by inserting and after the semicolon; and(C)by adding at the end the following:(C)business acumen, capacity building, organizational development, innovation, and other methods of growing and sustaining the capacity of the aging network to serve older adults and caregivers most effectively;.(2)Clarifying partnerships for area agencies on agingSection 306 of the Older Americans Act of 1965 (42 U.S.C. 3026) is amended by adding at the end the following:(g)Nothing in this Act shall restrict an area agency on aging from providing services not provided or authorized under this Act, including through—(1)contracts with health care payers;(2)consumer private pay programs; or(3)other arrangements with entities or individuals that increase the availability of home and community-based services and supports in the planning and service area supported by the area agency on aging..